McAdam, C. J.
The death assessment having realized the full limit of the policy, there is no question as to the extent of the liability of the association, (Darrow v. Society, 116 N. Y. 537, 22 N. E. Rep. 1093;) and the contention is narrowed down to determining the conflicting claims of the plain*580tiff, as assignee, and the beneficiary, to the balance unpaid. The plaintiff insists that the entire sum belongs to her, but the writings clearly show that the transfer was intended as a pledge, and, if valid, it is operative only to the extent of the advance, viz., $350. The association was organized under the laws of Massachusetts, and the purpose for which such beneficiary associations can be formed is strictly limited, by statute,1 to rendering assistance to the widows and orphans of deceased members, or other persons dependent upon them, and transfers made during the life-time .of the assured to creditors or others not within the purpose of the statute are void. Briggs v. Earl, 139 Mass. 473, 1 N. E. Rep. 847; Daniels v. Pratt, 143 Mass. 216,10 N. E. Rep. 166. The classes of persons to be benefited are specially designated, and the corporation has no authority to create a fund for other persons than of the classes named. Legion of Honor v. Perry, 140 Mass. 589, 5 N. E. Rep. 634. The transfer to the plaintiff (she not being within the classes designated) would have to be declared inoperative, but for the fact that the beneficiary, who now has a vested interest in the fund, is before the court, and has by her answer asserted the validity of the assignment to the extent of the advance actually made on the faith of it. If the transfer is to be deemed effective as to her, it is because it is operative on the fund. The association cannot make a defense for her, if she will not make it for herself, as it is immaterial to it as a stakeholder what becomes of the fund so long as the person for whose benefit it was intended directs its disposition. Her right to the fund is now a vested one, and her jus disponendi absolute. It follows that Mrs. Leeson, the beneficiary, is entitled to judgment against the association for the unpaid $1,000, and out of the sum so to be paid the plaintiff is entitled to recover $350 and interest from June 26,1889. Judgment accordingly, without costs. Submit findings and decree in accordance herewith.